NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        FEB 22 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

JAVIER MOYA-SANCHEZ, AKA Javier                 No.    17-71155
Sanchez Moya,
                                                Agency No. A205-720-583
                Petitioner,

 v.                                             MEMORANDUM*

WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted February 19, 2019**

Before:      FERNANDEZ, SILVERMAN, and WATFORD, Circuit Judges.

      Javier Moya-Sanchez, a native and citizen of Mexico, petitions for review of

the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s order denying his motion to reopen removal proceedings

conducted in absentia. Our jurisdiction is governed by 8 U.S.C. § 1252. We review

for abuse of discretion the denial of a motion to reopen. Sembiring v. Gonzales,

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
499 F.3d 981, 985 (9th Cir. 2007). We deny in part and dismiss in part the petition

for review.

       The agency did not abuse its discretion in denying Moya-Sanchez’s motion

to reopen, where the notice of hearing was sent by regular mail to his most recent

address of record, and he did not provide sufficient evidence to rebut the

presumption of effective service. See id. at 988-89 (identifying factors relevant to

evaluating a petitioner’s rebuttal of the presumption of effective delivery).

      The agency also did not abuse its discretion in denying Moya-Sanchez’s

motion to reopen to apply for asylum and related relief, where he failed to establish

changed country conditions in Mexico. See 8 C.F.R. § 1003.23(b)(4)(i); Salim v.

Lynch, 831 F.3d 1133, 1137 (9th Cir. 2016) (“[T]he changed country conditions

exception is concerned with two points in time: the circumstances of the country at

the time of the petitioner’s previous hearing, and those at the time of the motion to

reopen.”).

      We lack jurisdiction to consider Moya-Sanchez’s unexhausted remaining

contentions regarding eligibility for asylum and related relief. See Tijani v. Holder,

628 F.3d 1071, 1080 (9th Cir. 2010).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          2                                     17-71155